O’NIEBB, J.
Defendant appeals from a judgment making a writ of mandamus peremptory, commanding defendant to reinstate the relators in the positions or employment from which they were discharged, and commanding defendant to pay relators’ salaries from the time they were discharged.
Relators wore employed as clerks in the shipping or traffic department of the public *3cotton warehouse controlled by the defendant board. They had been examined and had qualified under the civil service rules of the board, in conformity with the Act 15 of the Extra Session of 1915.
The statute created a board of examiners for the examination of all applicants for employment in any warehouse or other establishment in aid of commerce controlled by the board of commissioners of the port of New Orleans, excepting persons to be employed as watchmen, patrolmen, firemen, and unskilled laborers at salaries less than $75 per month, and excepting also samplers, weighers, and inspectors of cotton. The relators in this case are not excepted from the provisions of the statute. The statute declares that all persons other than those appointed on the recommendation of the board of examiners may be removed by and at the pleasure of the board of commissioners of the port of New Orleans; and it declares that all persons appointed or employed as a result of an examination by the board of examiners “shall hold their offices or employment during their good behavior, and shall only be removed on charges preferred against them to said board of commissioners, and which shall be proven contradictorily against them to the satisfaction of said board.” Section 5.
The only reason for the discharge of the relators in this case was that their services were no longer needed. They were therefore discharged merely for the purpose of economy. However inconvenient and expensive it may be for the board of commissioners to have to obey the civil service law under some circumstances, the law must be obeyed under all circumstances.
The judgment is affirmed, at appellant’s cost.